Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
EXAMINER’S AMENDMENT
1.         An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
2.         Authorization for this examiner’s amendment was given in a telephone interview with Princess Onwuzuligbo (Reg. No. 80,000) on 7/19/2022.

In the Claim:

In line 28 of claim 11, 
“determining the pathway probability variable as a function of at least a seed value as a function of each remote device and the subject indicator;” 
is being amended to 
-- determining the pathway probability variable as a function of at least a seed value as a function of each remote device and the subject indicator, wherein the seed value is generated by the pathway selection module as a function of at least an event source; --.

Allowable Subject Matter
3. 	Claims 1-7 and 9-20 are allowed.
4. 	The following is a statement of reasons for the indication of allowable subject matter:  
 The instant invention is related to a system for selecting an electronic communication pathway from a pool of potential pathways. The system includes a network communication routing hub operating on at least a server wherein the network communication routing hub selects an electronic communication pathway from a plurality of electronic communication pathways. The at least a server is configured to include an authorization module wherein the authorization module is configured to authenticate each device of the plurality of remote devices. The system includes a pathway selection module operating on the at least a server wherein the pathway selection module is configured to select based on a pathway probability variable a pathway from the plurality of electronic communication pathways and transmit an outgoing communication over the selected pathway to a remote device of the plurality of remote devices associated with the selected pathway. 
Prior arts were found for the independent claims as follows:
James A. Roskind et al. (US 7,630,381 B1)
Tian Bu et al. (US 2008/0159299 A1)
  	Roskind discloses distributed distribution.
 	Bu discloses a Certificate-based Access-Controlled Internet Architecture.
	Applicant uniquely claimed the below distinct features in independent claims 1 and 11 of the instant invention, which are not found in the prior arts, either singularly or in combination:
	Claim 1:
 	A system for selecting an electronic communication pathway from a pool of potential pathways, the system comprising: 
at least a server; 
a network communication routing hub operating on the at least a server, wherein the network communication routing hub is configured to: 
identify a plurality of electronic communication pathways, wherein identifying the plurality of electronic communication pathways further comprises receiving a plurality of incoming communications from a plurality of remote devices, wherein: 
each remote device of the plurality of remote devices is connected to the network communication routing hub by a respective electronic communication pathway of the plurality of electronic communication pathways; and 
each incoming communication of the plurality of incoming communications contains a subject indicator linking the incoming communication to the pool of potential pathways; 
an authentication module operating on the at least a server, wherein the authentication module is configured to: 
authenticate each remote device of the plurality of remote devices, wherein authenticating each remote device further comprises: 
determining at least a respective verification element for each remote device of the plurality of remote devices, wherein each respective verification element is further configured to include an authentication datum of a respective remote device; and 
transmit each at least a verification element to a respective remote device of the plurality of remote devices; 
a pathway selection module operating on the at least a server, wherein the pathway selection module is configured to: 
select, based on a pathway probability variable, a pathway from the plurality of electronic communication pathways, wherein the pathway probability variable is derived as a function of a pathway selection algorithm, wherein the pathway selection algorithm is further configured to determine the pathway probability variable as a function of at least a seed value as a function of each remote device and the subject indicator, wherein the seed value is generated by the pathway selection module as a function of at least an event source; 
transmit a first outgoing communication over the selected pathway to a respective remote device of the plurality of remote devices associated with the selected pathway; and 
transmit a second outgoing communication over the non-selected pathways to the remaining remote devices of the plurality of remote devices.
 	Claim 11:
 	A method of selecting an electronic communication pathway from a pool of potential pathways, the method comprising: 
identifying, by a network communication routing hub operating on the at least a server, a plurality of electronic communication pathways, wherein identifying the plurality of electronic communication pathways further comprises receiving a plurality of incoming communications from a plurality of remote devices, wherein: 
each remote device of the plurality of remote devices is connected to the network communication routing hub by a respective electronic communication pathway of the plurality of electronic communication pathways; and 
each incoming communication of the plurality of incoming communications contains a subject indicator linking the incoming communication to the pool of potential pathways; 
authenticating, by an authentication module operating on the at least a server, each device of the plurality of remote devices wherein authenticating each remote device further comprises: 
determining at least a respective verification element for each remote device of the plurality of remote devices, wherein each respective verification element is further configured to include an authentication datum of a respective remote; and 
transmitting each at least a verification element to a respective remote device of the plurality of remote devices; 
selecting, by a pathway selection module operating on the at least a server, based on a pathway probability variable a pathway from the plurality of electronic communication pathways, wherein the pathway probability variable operates as a function of a pathway selection algorithm, wherein the pathway selection algorithm comprises: 
determining the pathway probability variable as a function of at least a seed value as a function of each remote device and the subject indicator, wherein the seed value is generated by the pathway selection module as a function of at least an event source; 
transmitting, by a pathway selection module operating on at least a server, a first outgoing communication over the selected pathway to a remote device of the plurality of remote devices associated with the selected pathway; and 
transmitting, by a pathway selection module operating on at least a server, a second outgoing communication over the non-selected pathways to the remaining remote devices of the plurality of remote devices. 

The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILL W LIN whose telephone number is (571)272-8749.  The examiner can normally be reached on M-F 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WILL W LIN/Primary Examiner, Art Unit 2412